UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7668


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LISA MARIE CASEY, a/k/a Lisa Marie Adams, a/k/a Lisa Marie
Galliher, a/k/a Lisa Marie Graninger,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.     James C. Turk, Senior
District Judge.   (1:06-cr-00071-jct-mfu-1; 1:08-cv-80057-jct-
mfu)


Submitted:    January 7, 2010                 Decided:   January 27, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lisa Marie Casey, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lisa Marie Casey seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate        of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a     substantial         showing     of    the    denial    of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)     (2006).        A

prisoner     satisfies       this        standard       by     demonstrating         that

reasonable      jurists    would       find     that    any    assessment       of    the

constitutional     claims    by     the    district      court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude Casey has not

made the requisite showing.              Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We also deny Casey’s

motion    for   appointment       of     counsel.        We    dispense   with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED



                                           2